ORDER

PER CURIAM.
AND NOW, this 4th day of April 2007, the Petition for Allowance of Appeal is GRANTED in part, and decision of the Superior Court is REVERSED to the extent that the court sua sponte removed the sentencing judge on remand, as that directive exceeded the Superior Court’s authority. See Commonwealth v. Whitmore, 912 A.2d 827 (Pa.2006). The matter is remanded to the Superior Court for remand to the trial court consistently with this Order.
Justice FITZGERALD did not participate in the consideration or decision of this matter.